UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-7604


JERRY JENKINS,

                 Petitioner - Appellant,

          v.

WARDEN FCI EDGEFIELD,

                 Respondent - Appellee,

          and

UNITED STATES OF AMERICA,

                 Respondent.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.     Bruce H. Hendricks, District
Judge. (5:14-cv-03687-BHH)


Submitted:   March 23, 2016                  Decided:   April 8, 2016


Before SHEDD, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Jenkins, Appellant Pro Se.       Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry      Jenkins,      a   federal       prisoner,        appeals      the     district

court’s    order     accepting       the    recommendation          of    the    magistrate

judge     and    denying      relief       on       his   28     U.S.C.      § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we   affirm    for   the        reasons        stated   by    the     district

court.     See Jenkins v. Warden FCI Edgefield, No. 5:14-cv-03687-

BHH (D.S.C. Sept. 17, 2015).                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                      AFFIRMED




                                                2